46 F.3d 1136
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Robert RUNYON, Appellant,v.Larry NORRIS, Director, Arkansas Department of Correction, Appellee.
No. 94-2760.
United States Court of Appeals,Eighth Circuit.
Submitted:  Jan. 9, 1995.Filed:  Jan. 17, 1995.

Before BOWMAN, Circuit Judge, JOHN R. GIBSON, Senior Circuit Judge, and WOLLMAN, Circuit Judge.
PER CURIAM.


1
Robert Runyon appeals from the judgment of the District Court1 denying Runyon's 28 U.S.C. Sec. 2254 petition for a writ of habeas corpus.  For reversal, Runyon argues that his ineffective assistance of counsel claims are not procedurally barred, and that the District Court erred in holding to the contrary.  In the alternative, Runyon argues that these claims should be heard to avoid a miscarriage of justice.  Additionally, Runyon contends that the District Court erred in denying his claim regarding the state trial court's determination of the number of his previous convictions for sentencing purposes.


2
Having considered the briefs and the record in this case, we conclude that all of Runyon's arguments lack merit.  As an opinion would lack precedential value, the judgment of the District Court is affirmed without further discussion.


3
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Stephen M. Reasoner, Chief Judge, United States District Court for the Eastern District of Arkansas